t c memo united_states tax_court estate of mary b bull deceased john n eddy and thomas r eddy co-executors petitioner v commissioner of internal revenue respondent docket no filed date karen l hawkins for petitioner g michelle ferreira for respondent memorandum findings_of_fact and opinion gerber judge respondent determined an estate_tax deficiency in the amount of dollar_figure all of which is in dispute the following three issues are in controversy whether the reported value of a partially completed personal_residence should be increased to reflect its value if completed because of the possibility of insurance recovery or reimbursement whether - - in connection with the same residence the gross_estate should include possible future recovery from insurance and or whether it should be reduced by possible future costs of reconstruction of a partially completed residence and whether the gross_estate should be increased by dollar_figure attributable to a postdeath insurance recovery received by the estate findings_of_fact at the time of the filing of the petition mary b bull’s estate was being administered in martinez california the coexecutors at the time of the filing of the petition resided in garland texas mary b bull decedent who died on date was the sole owner of residential_real_property located pincite manchester drive oakland california on date the manchester drive residence and its contents were completely destroyed in a natural disaster commonly known as the oakland hills fire decedent maintained insurance on the manchester drive property and its contents with the chubb group of insurance_companies chubb under a policy effective date the policy limits which were subject_to an inflation provision provided for coverage of dollar_figure on the dwelling and dollar_figure on the contents under the terms of the policy the coverage would ' the parties’ stipulation of facts is incorporated by this reference increase to account for postissuance inflation the policy also provided for extended replacement cost the extended replacement coverage however was limited to percent of the policy’s coverage limits replacement was an alternative option and could not be claimed in addition to damage recovery in the latter part of after its adjusters examined the property chubb paid decedent dollar_figure that payment represented the maximum possible recovery for loss of decedent’s dwelling and or its contents under the terms of the policy as adjusted for inflation within months after the fire reportedly under pressure from the california state insurance commissioner the insurance industry including chubb unilaterally agreed in connection with the oakland hills fire to disregard the 50-percent cap’ on replacement costs and to pay the actual cost of replacement even if that cost exceeded the policy limits that change in approach occurred after chubb had paid decedent the maximum recovery possible under the terms of the policy after chubb unilaterally offered to pay an amount in excess of its obligations for replacement under the policy decedent invited a bid for construction of a replacement residence from krueger brothers builders inc krueger krueger’s initial bid apparently the 50-percent cap on replacement was a policy refinement that was employed in decedent’s geographical area q4e- to restore the dwelling was dollar_figure which included the cost of an architect and building code upgrades a chubb claims specialist estimated that the cost of rebuilding other structures eg retaining walls driveway and patio would be dollar_figure during date chubb and decedent entered into a settlement statement and agreement to rebuild at same location subject_to the terms and conditions of the policy under that document decedent made the choice to reconstruct or restore her residence and chubb undertook the commitment to reimburse decedent for the restoration in an amount up to dollar_figure chubb’s obligation under the agreement however was subject_to change would be less if decedent decided not to replace part of the building or other structures or if the cost of construction is less than estimated chubb withheld a portion of any amount due under the agreement to ensure compliance with decedent’s agreement to reconstruct the agreement called for release of reimbursement payments by chubb in an incremental manner one-third upon execution of the agreement one-third when the architect and or contractor advised chubb that the framing was completed and one-third when presented with a notice of occupancy by the city during the summer of decedent entered into an agreement with krueger to build a replacement residence on the manchester drive land for a projected estimated price of - dollar_figure which included construction of a single family dwelling foundation and site improvement work the terms of the construction_contract required certification by decedent’s architect before progress payments and or change orders could be made chubb reviewed the architect’s certifications and any accountings by krueger chubb used the information from these materials as a basis for preparing statements of loss the enabling document preceding reimbursement to decedent although chubb paid reimbursement proceeds directly to decedent krueger performed the renovations based on its expectation of chubb’s reimbursement of decedent chubb made payment only after receipt of verification that work had been performed and accounted for by krueger chubb also made payments to decedent for living_expenses while the residence was being rebuilt prior to her date death decedent received payments totaling dollar_figure from chubb which chubb characterized as follows for living_expenses debris removal land stabili- zation landscaping code upgrades other structures building contents building re- construction total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these amounts were paid_by chubb in as payment in full of the inflation indexed policy limits and were not originally designated for rebuilding of the residence as of date krueger increased the total projected cost to complete the residence from dollar_figure to dollar_figure as of date krueger estimated that the completion of the residence construction would cost dollar_figure when the residence was completed had been paid to krueger after decedent’s death her nephews as of may a total of dollar_figure john and thomas eddy became coexecutors and primary beneficiaries of the estate and ultimately residence during the summer of they decided to complete the reconstruction of the john and thomas eddy had a disagreement about whether the residence should be completed an attorney was engaged to negotiate a resolution was reached about year later no more than dollar_figure would be paid for landscaping and an agreement the agreement provided that with any - amount in excess being paid_by thomas for purposes of the agreement the value of the residence was to be dollar_figure and the residence would be distributed to thomas and john would receive other assets valued at dollar_figure representing one-half the value of the residence during chubb paid a total of dollar_figure to decedent’s estate which was characterized by chubb as being for the following purposes landscaping dollar_figure code upgrades dollar_figure building dollar_figure and contents dollar_figure after decedent’s death the estate paid dollar_figure to krueger prior to the completion of the residence the county government assessed it as new_construction property with an assessment value of dollar_figure for the tax_year and dollar_figure for the tax_year the gross_estate included dollar_figure as an amount due from chubb as potential reimbursement after the completion of the restoration the gross_estate was reduced by dollar_figure and dollar_figure or a total of dollar_figure representing the amount that would be due to krueger if it was decided to proceed with construction to restore the residence and krueger completed the work an appraisal attached to the estate_tax_return reflected the value of the partially percent constructed residence at dollar_figure the amount that was included in the gross_estate many of the homes that were rebuilt after the oakland hills fire were - - overbuilt in that restoration costs exceeded the completed home’s fair_market_value the insurance companies’ unilateral agreement to reimburse policyholders for restoration of residences even though the costs exceeded their policy obligations was in great part responsible for restoration costs that exceeded the completed market_value of the residences on date the coexecutors petitioned the probate_court for and received a waiver to permit distribution of the rebuilt residence to thomas at the previously agreed value of dollar_figure thomas on date entered into an exclusive listing with a real_estate agent to place the residence on the market for an asking price of dollar_figure ultimately the residence was sold for dollar_figure on date opinion decedent’s home was destroyed by fire and was being restored at the time of her death her estate relying on an appraisal included dollar_figure in the gross_estate as the fair_market_value of the residence which wa sec_57 percent complete also included in the gross_estate was an amount exceeding dollar_figure that the estate estimated would be due from the insurance carrier for future reimbursement upon completion of the restoration of the residence finally the gross_estate was reduced by an amount exceeding dollar_figure that the estate estimated would be due to the contractor if the construction of the residence was completed - in effect the amounts estimated as being due to the contractor and due to the estate from the insurance_company resulted ina net reduction of approximately dollar_figure in the gross_estate considering the dollar_figure inclusion and reduction of approximately dollar_figure the gross_estate was increased by a net amount of approximately dollar_figure in connection with decedent’s interest in the partially completed residence with respect to the dollar_figure amount respondent determined that the value of the residence as completed should be includable in the gross_estate based on the dollar_figure completed value set forth in the appraisal attached to the estate_tax_return respondent determined that the gross_estate should be increased by dollar_figure dollar_figure less the dollar_figure already included respondent argues that the dollar_figure increase reflects decedent’s right to receive reimbursement from the insurance_company for the completion of the residence respondent also determined that the gross_estate should be increased by dollar_figure representing the excess of the estimated amounts that may be due to the contractor over the estimated a more complete discussion of how the dollar_figure value was computed appears infra pp we have referred to this difference as an approximate amount because it is not clear in the record how the dollar_figure amount was calculated in any event the parties only argue about whether the dollar_figure adjustment should be sustained and not about the stated amount -- - amount that may be due from the insurance_company the notice_of_deficiency contained the following explanation for disallowing the dollar_figure adjustment it is determined that the estate took a dollar_figure deduction for outstanding monies owed to the contractors since the insurance was to pay for the entire cost of rebuilding the estate cannot deduct more than it returns as an asset in effect respondent’s approach results in a net amount of dollar_figure being included in the gross_estate with respect to the partially completed residence we disagree with the approach utilized by both parties we do not question the legal principles relied upon by either party but question their interpretation and application of those principles to the facts we first review the legal principles for federal estate_tax purposes assets are includable in a decedent’s gross_estate at fair_market_value determined at the date of death see sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated l b estate_tax regs 92_tc_312 fair_market_value is tested on an objective basis using a hypothetical buyer and seller and not on the basis of particular entities or individuals involved see 79_tc_938 658_f2d_999 5th cir the circumstances here are unconventional in several respects firstly the asset in question was incomplete and under construction at the time of death more significantly the residence was to be restored to its prefire specifications as we understand that concept the cost of restoring the destroyed residence to its original vintage condition was substantially greater than the per-square-foot cost of constructing a contemporary home in other words there was no compulsion for the construction costs to be within boundaries that comport with resale value that anomaly resulted in circumstances where more was being expended for construction and restoration than could possibly be realized if the structure were sold upon completion the facts here reflect that the fair_market_value of the finished residence was substantially less than the cost of restoration finally although the insurance company’s obligation was contractually and legally limited to the payment of up to one- half of the stated policy limit if the residence was rebuilt the insurance_company unilaterally agreed to bear the cost of replacement of the vintage structure and to pay decedent’s living_expenses during the interim the insurance company’s agreement to pay however was contingent upon decedent’s pursuit and completion of restoration and unique to decedent ultimately that agreement resulted in the insurance company’s paying almost dollar_figure million in connection with the restoration of a house that was insured for coverage of dollar_figure on the dwelling and only percent of dollar_figure if the insured chose to rebuild of the dollar_figure million paid less than dollar_figure was paid for living_expenses and removal of the debris caused by the fire the remainder of the dollar_figure million was reimbursement for restoring the residence landscaping and building contents we cannot rely on these expenditures_for purposes of valuation considering the fact that about years after decedent’s death the residence was sold at arm’s length for slightly over dollar_figure million the expenditures have no rational relationship to the value in a similar vein at the time of decedent’s death the estimated completed value of the residence was an amount approaching dollar_figure million whereas at the time of death a willing buyer would not have offered the completed price conventional approaches to valuation inclusion of assets and reduction of the estate for decedent’s obligations do not accurately address these peculiar circumstances the estate’s approach of estimating the cost to complete and the reimbursement of part of that cost have no meaningful relationship to decedent’s asset----the partially completed residence at the date of death the estate had no right to receive insurance reimbursement and no obligation to pay for the completion of the residence for that reason we sustain respondent’s determination that the gross_estate be increased by dollar_figure next we consider respondent’s determination that the incomplete residence should be valued by considering its value if finished from respondent’s perspective decedent had a contract right or chose_in_action that was worth at very least the difference between the incomplete structure and its ultimate selling value the estate reported the value of the incomplete structure at dollar_figure the value set forth in the appraisal attached to the estate’s return the appraisal utilized a cost- per-sgquare-foot approach to project the completed value of the then 57-percent completed residence at dollar_figure appropriately the appraiser’s cost approach did not rely on the actual cost which was more than the cost to build a contemporary residence and did not comport with fair market values of comparable residences the appraiser’s valuation was the dollar_figure increase in the gross_estate is a net result of the disallowance of the amount claimed as due to the residential contractor and the removal from the gross_estate of the amount included as possible recovery from the insurance_company -- corroborated by means of contemporaneous sales of four comparable properties the land was valued at dollar_figure and the 57-percent completed building at dollar_figure dollar_figure time sec_57 percent for a total of dollar_figure a 10-percent marketability discount dollar_figure was used to reflect the incomplete status of the residence to arrive at an appraised value of dollar_figure respondent’s notice determination utilized the appraiser’s dollar_figure completed value to determine that the gross_estate should be increased by dollar_figure dollar_figure less the dollar_figure reported at trial the estate offered an expert who concluded that the value of the residence if it had been completed on date would have been dollar_figure the trial expert explained that the cost method was usually a good measure of value but that it was not a reliable measure of value with respect to the actual cost of restoring the manchester drive property because the costs were excessive the expert reached that conclusion because the actual construction costs were not recoverable in the marketplace due to the abnormal post fire construction environment and the high quality of workmanship he also concluded that the income_method was inappropriate so that a sales comparison approach was the only relevant way to measure value five comparable contemporaneous sales of property were used to reach the dollar_figure value if completed -- - we do not place much reliance on the estate’s trial expert’s departure from the cost approach that had been used by the appraiser whose report was attached to the estate_tax_return the appraisal attached to the estate_tax_return used a contemporaneous cost--per-square-foot approach to determining value not the peculiar cost of the manchester drive residence based on the use of the cost method a dollar_figure value was placed on the completed residence a value that was only dollar_figure more that the eventual arm’s-length selling_price moreover respondent has not questioned the credibility of the appraisal attached to the return respondent appears to accept dollar_figure as being the value of the 57-percent completed residence on date the court also accepts that value as the amount that should have been included in decedent’s gross_estate respondent however contends that the value should be increased to reflect the completed value of the residence because the insurance_company agreed to reimburse decedent for rebuilding the residence the estate argues that decedent did not own any asset contract right or chose_in_action that would enhance the value of the incomplete residence at the time of her death we agree with the estate the concept of fair_market_value in the context of federal taxation has remained unchanged for more than years for estate_tax purposes the amount includable in the gross_estate is -- - the fair_market_value of decedent’s interest in an asset on the date of death here decedent owned an incomplete residence percent completed the parties’ disputes however focus on the intangible aspects connected with the possible completion of the residence respondent does not argue that cost should be the measure of the value of the partially or fully completed asset on this point also see 58_tc_667 where cost was not used to value incomplete realty respondent’s determination is that decedent had a right or was entitled to the completion of the residence so that the completed value should have been included in the gross_estate accordingly respondent’s position is that decedent had a right to the insurance reimbursement and the value of that right was includable as an asset in her estate under the agreement between chubb and decedent chubb had unilaterally agreed to pay for restoration of the residence but only if restoration was pursued and completed to the extent that chubb had an obligation to decedent at the time of her death it could only be to reimburse for any portion of the residence that had been restored in addition chubb’s exposure under the agreement was to be reduced if the cost of construction was less than estimated at the time of decedent’s death it appears that neither decedent nor her heirs had any enforceable right to payments from chubb chubb had no outstanding debt or obligation to decedent or her heirs additionally because the construction_contract ran between decedent and krueger and was not with her executors or heirs at the time of death there was no assurance krueger would complete the project ’ the parties’ actions in connection with the rebuilding of the residence reveal an informal arrangement between chubb the coexecutors and krueger under which krueger completed construction on the expectation of payment from the insurance reimbursement chubb however would not reimburse decedent or the coexecutors unless or until the restoration had been completed chubb’s postdeath payments were not made until additional work was accounted for and verified under these circumstances chubb’s obligation to pay for improvements after decedent’s death was subject_to a condition_precedent because of the lack of contractual rights by the estate and or the heirs to payment from chubb or performance by krueger the practical reality was that after decedent’s death there ’ we also note that more was being expended to complete the residence than could be recovered from a sale of the completed residence under those circumstances it would have been to krueger’s financial detriment to incur the cost of labor and materials without assurances and commitments from the heirs executors and or the insurance_company -- - existed a -percent complete residence with no enforceable right to insurance reimbursement and no contractual obligation between the estate or heirs and krueger for the completion of construction under these circumstances no amount was includable in decedent’s gross_estate to represent any possible future payment from chubb the situation here is unlike those where services have been performed and or an asset exchanged and something was due to or from decedent at the time of death see eg 74_tc_540 where a contingent legal fee was includable in an estate based on the rationale that it had been earned and a claim existed at the time of death chubb’s obligation to pay is conditional and did not arise or exist until after decedent’s death stated another way decedent did not have a right at the time of her death to receive reimbursement from chubb until and unless the restoration was accomplished triggering chubb’s obligation see also 54_tc_633 where crops had been produced sold and delivered prior to death so that there was a right to receive payment that was includable in that estate another significant reason for our holding is that the reimbursement payments if made had no rational relationship to the value of the completed residence or asset any such payments were to be reimbursement for costs of construction that had been completed respondent’s determination was that the estate should not be allowed to claim more than dollar_figure in future obligations to the contractor for an asset the residence that is valued at dollar_figure for estate_tax purposes respondent’s logic is equally applicable to the inclusion of possible insurance reimbursement where it has no meaningful relationship to the fair_market_value of an includable asset ultimately the transfer_tax should reach the net value of decedent’s assets and the cost and reimbursement amounts in the setting of this case do not provide a basis to calculate that value conceptually the purpose of the estate_tax is to tax the transmission of wealth at death see 375_us_118 sec_2031 is intended to provide for inclusion of a decedent’s interests transferred at death likewise sec_2053 was intended to ensure that only the net estate ie that which is available for distribution to the beneficiaries is taxed see 581_f2d_741 9th cir in this case the asset available for distribution to the beneficiaries was the 57-percent completed residence the beneficiaries had the option to complete the residence and thereby incur benefits and burdens of such action the fair_market_value of the asset received by the beneficiaries however - - was no more or less than the dollar_figure fair_market_value of the incomplete residence accordingly we hold that the fair_market_value of the residence at decedent’s death was dollar_figure as reported by the estate we also hold that the estate is not entitled to deduct the possibility of future obligations to krueger or required to include the possibility of reimbursements from chubb the effect of our holdings is a net increase of dollar_figure to the gross_estate the last issue we must consider is whether the estate failed to include in the gross_estate the amount of dollar_figure that respondent concluded was equal to the value of reimbursement for household furnishings lost in the fire respondent reaches the conclusion that the estate failed to report the value of household furnishings the record shows that chubb paid decedent dollar_figure prior to her death and that amount according to the terms of the policy was in part for the contents lost in the fire respondent became aware of an dollar_figure amount subsequently received by the estate as part of a larger insurance reimbursement payment the dollar_figure amount had been labeled and characterized by chubb as for contents respondent has concluded that chubb’s labeling part of the payment as contents --- - indicates that it was for the reimbursement of lost furnishings personal_property the estate argues that inclusion of dollar_figure in the gross_estate would in effect result in double counting that is so because decedent was paid the policy limits prior to her death which included dollar_figure for household contents at the time of death decedent had received reimbursement from the insurance_company in an amount that exceeded the insurance company’s maximum liability to pay for the loss of contents to the extent that predeath reimbursement was used to pay for restoration it would have been reflected in the value of the partially completed residence to the extent that predeath reimbursement was used to pay for furnishings they would have been scheduled as assets on the estate_tax_return to the extent that any reimbursement or payment received in connection with the insurance_policy had not been used it would be reflected as part of decedent’s liguid assets cash that was included in the gross_estate respondent’s approach of anticipating the possible existence of household furnishings based on events occurring subsequent to decedent’s death and that were not known at the time of based on the record and in the context of this case there is no way to know with certainty the meaning of the term contents or whether decedent was owed dollar_figure at the time of her death for the loss of personal_property -- - decedent’s death cannot be sustained the insurance_company had already exceeded its obligations to make payments to decedent under the existing policy to the extent that any other_payments were made to decedent’s estate or heirs there is no indication that the insurance_company was legally obligated to make them or that decedent had a right to such payments at the time of her death accordingly we hold that respondent has erred in determining that the gross_estate should be increased dollar_figure for household furnishings of decedent the estate raised the issue of the estate’s entitlement to fees and costs incurred for legal and accounting provided during the pendency of this tax controversy respondent conceded that the estate would be entitled to legal and professional fees to the extent the estate can substantiate such costs under the internal_revenue_code we therefore leave this item to the parties’ computations under rule to reflect the foregoing decision will be entered under rule
